DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/31/19 was filed after the mailing date of the Claims on 5/29/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Forbes, Jr., et al. [US 20170358041].

As per claim 1: 	Forbes, Jr. et al. teach a sending device, comprising: 
a memory; and [Forbes, Jr.: 0145]
one or more processors operatively coupled to the memory, wherein the one or more processors are configured to: [Forbes, Jr.: 0145]
obtain a power system measurement of an operating characteristic of a power system; [Forbes, Jr.: 0131; relates to the use of real-time or near real-time data for electric power messaging and settlements, and to advanced energy settlements, messaging, and applications for electric power supply, load, and/or curtailment and data analytics associated with the same. Also includes the use of blockchain technologies to solve problems associated with transparency, digital contracts, distributed ledgers, consensus, security, and compensation for suppliers and consumers of electric power in a market-based system]
load the power system measurement into a smart contract to store the power system measurement; and [Forbes, Jr.: 0250; block payloads are used to transfer data across multiple distributed EnergyNet platforms. For example, meter read data is visible to the supplier of the power, and to whoever buys the power based on a smart digital contract. This enables customers (market participants) to know exactly what information is used for their transactions. The blockchain implementation of the smart contracts have a security via cryptography including but not limited to hashing, keys, and/or digital signatures] 
send the smart contract to a receiving device to cause the smart contract to be inserted onto a distributed ledger [Forbes, Jr.: 0014] to prevent modification of the power system measurement.  [Forbes, Jr.: 0261; three types of individuals and entities, i.e., power purchasers, power merchants, and power brokers, will exchange value on the blockchain-based EnergyNet platform by proposing, executing on, and settling energy contracts. All individuals or entities interacting over the blockchain-based EnergyNet platform maintain a public identity and associated private credentials retained in a blockchain wallet. Accrued values are publicly visible to all parities via analysis of immutable settlement events recorded on the blockchain. Thus, preventing modification can be given the broadest reasonable interpretation (BRI) as immutable events recorded on the blockchain, where the events relates to the smart contract and power data.  See also 0262; discusses the power measurement in relations to events as discussed prior.  There are three types of events, i.e., measurement events, contract events, and settlement events, are recorded on the blockchain. During a measurement event, A set of revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand. Measurement events are produced by individuals or entities in combination with a revenue grade measurement device. Measurement data is encrypted on the blockchain and is visible to individuals and entities with a public identity, for example, an owner of physical client devices on the blockchain-based EnergyNet platform, or an owner of a contract event]
Claim 2:  Forbes, Jr.: 0262; discussing the sending device of claim 1, wherein the one or more processors are configured to encrypt the power system measurement prior to loading the power system measurement into the smart contract.
Claim 3:  Forbes, Jr.: 0250, 0262; discussing the sending device of claim 2, wherein the one or more processors are configured to encrypt the power system measuring using a public key of the receiving device.
Claim 4:  Forbes, Jr.: 0249, 0262; discussing the sending device of claim 2, wherein the one or more processors are configured to automatically place the encrypted measurements onto the distributed ledger upon sending the smart contract to the receiving device due to instructions in the smart contract.

Claim 6:  Forbes, Jr.: 0261; discussing the sending device of claim 1, wherein the distributed ledger comprises a private distributed ledger associated with the power system.
Claim 7:  Forbes, Jr.: 0131; discussing the sending device of claim 1, wherein the one or more processors are configured to receive the power system measurement from a power system device in the power system.
As per claim 8: 	Forbes, Jr. teach a receiving device, comprising: 
a memory; and [Forbes, Jr.: 0145]
one or more processors operatively coupled to the memory, wherein the one or more processors are configured to: [Forbes, Jr.: 0145]
receiving a smart contract having an encrypted power system measurement; [Forbes, Jr.: 0131; relates to the use of real-time or near real-time data for electric power messaging and settlements, and to advanced energy settlements, messaging, and applications for electric power supply, load, and/or curtailment and data analytics associated with the same. Also includes the use of blockchain technologies to solve problems associated with transparency, digital contracts, distributed ledgers, consensus, security, and compensation for suppliers and consumers of electric power in a market-based system] 
obtaining the encrypted power system measurement from the smart contract; and [Forbes, Jr.: 0250; block payloads are used to transfer data across multiple distributed EnergyNet platforms. For example, meter read data is visible to the supplier of the power, and to whoever buys the power based on a smart digital contract. This enables customers (market participants) to know exactly what information is used for their transactions. The blockchain implementation of the smart contracts have a security via cryptography including but not limited to hashing, keys, and/or digital signatures]
decrypting the power system measurement. [Forbes, Jr.: 0264]
Claim 9:  Forbes, Jr.: 0261; discussing the receiving device of claim 8, wherein the one or more processors are configured to automatically insert the smart contract onto a distributed ledger upon receiving the smart contract to prevent modification of the power system measurement.
Claim 10:  Forbes, Jr.: 0270; discussing the receiving device of claim 8, wherein the distributed ledger comprises a publicly available distributed ledger.
Claim 11:  Forbes, Jr.: 0209; discussing the receiving device of claim 8, wherein the smart contract comprises a pre-defined address of the receiving device to ensure that the smart contract is sent to the receiving device.
Claim 12:  Forbes, Jr.: 0261; discussing the receiving device of claim 8, wherein the smart contract comprises self-executing instructions to ensure immutability of the obtained encrypted power system measurement.
Claim 13:  Forbes, Jr.: 0250, 0264; discussing the receiving device of claim 8, wherein the one or more processors are configured to decrypt the encrypted power system measurement via a private key of the receiving device that is associated with a public key, wherein the public key is used to encrypt the power system measurement.
Claim 14:  Forbes, Jr.: 0145, 0264; discussing the receiving device of claim 10, comprising a display screen, wherein the one or more processors are configured to display the decrypted power system measurement on the display screen.
As per claim 15: 	Forbes, Jr. teach a method, comprising: 
obtaining, via a sending device, a power system measurement of a power system; [Forbes, Jr.: 0131; relates to the use of real-time or near real-time data for electric power messaging and settlements, and to advanced energy settlements, messaging, and applications for electric power supply, load, and/or curtailment and data analytics associated with the same. Also includes the use of blockchain technologies to solve problems associated with transparency, digital contracts, distributed ledgers, consensus, security, and compensation for suppliers and consumers of electric power in a market-based system] 
inserting, via the sending device, the power system measurement onto a smart contract; and [Forbes, Jr.: 0250; block payloads are used to transfer data across multiple distributed EnergyNet platforms. For example, meter read data is visible to the supplier of the power, and to whoever buys the power based on a smart digital contract. This enables customers (market participants) to know exactly what information is used for their transactions. The blockchain implementation of the smart contracts have a security via cryptography including but not limited to hashing, keys, and/or digital signatures]
sending, via the sending device, the smart contract to a receiving device to cause the power system measurement to be inserted onto a distributed ledger [Forbes, Jr.: 0014] to prevent mutability of the power system measurement. [Forbes, Jr.: 0261; three types of individuals and entities, i.e., power purchasers, power merchants, and power brokers, will exchange value on the blockchain-based EnergyNet platform by proposing, executing on, and settling energy contracts. All individuals or entities interacting over the blockchain-based EnergyNet platform maintain a public identity and associated private credentials retained in a blockchain wallet. Accrued values are publicly visible to all parities via analysis of immutable settlement events recorded on the blockchain. Thus, preventing modification can be given the broadest reasonable interpretation (BRI) as immutable events recorded on the blockchain, where the events relates to the smart contract and power data.  See also 0262; discusses the power measurement in relations to events as discussed prior.  There are three types of events, i.e., measurement events, contract events, and settlement events, are recorded on the blockchain. During a measurement event, A set of revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand. Measurement events are produced by individuals or entities in combination with a revenue grade measurement device. Measurement data is encrypted on the blockchain and is visible to individuals and entities with a public identity, for example, an owner of physical client devices on the blockchain-based EnergyNet platform, or an owner of a contract event]
Claim 16:  Forbes, Jr.: 0014, 0264; discussing the method of claim 15, comprising: encrypting, at the sending device, the power system measurement prior to loading the power system measurement into the smart contract; and decrypting, at the receiving device, the power system measurement in the smart contract.
Claim 17:  Forbes, Jr.: 0250; discussing the method of claim 16, comprising decrypting the power system measurement using a private key mathematically related to the public key.
Claim 18:  Forbes, Jr.: 0250, 0264; discussing the method of claim 15, comprising obtaining, via the sending device, the power system measurement encrypted by a power system device.
Claim 19:  Forbes, Jr.: 0209; discussing the method of claim 15, comprising automatically sending, from the sending device, the smart contract to a pre-defined address in the smart contract associated with the receiving device to self-execute the smart contract.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435